Citation Nr: 0004750	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-20 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to May 1971, 
including service in the Republic of Vietnam from January 
1971 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an 
July 1998 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.

This case was previously before the Board in July 1999, at 
which time the Board remanded this case pursuant to a request 
from the Adjudication Division of the RO that the claims 
folder be returned to the RO inasmuch as the veteran 
requested additional local rating action on his claim.


FINDINGS OF FACT

1.  The veteran has alleged that he experienced stressful 
events during his service in Vietnam.

2.  Private physicians and VA mental health professionals 
have diagnosed PTSD, and have related the veteran's PTSD to 
the stressful events which the veteran allegedly experienced 
during his military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  In order for a claim to be well grounded, 
there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

On June 18, 1999, VA published a final rule in the Federal 
Register which amended 38 C.F.R. § 3.304(f) to bring that 
regulation into compliance with the Court's holding in Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Pursuant to the 
amendment, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (1999); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. Reg. 
32,807-32,808 (June 18, 1999) (to be codified at 38 C.F.R. 
§ 3.304(f) (1999), effective March 7, 1997, the date of the 
Court's decision in Cohen). 

Background.  The veteran served on active duty from June 1970 
to May 1971.  Prior to his service in Vietnam, he was absent 
without leave from August 1970 to September 1970, and from 
December 1970 to January 1971.  The DD Form 214 reflects that 
the veteran served in Vietnam with Company A, 577th Engineer 
Battalion (Construction).  His military occupational 
specialty was engineer, equipment maintenance.  He was 
awarded the National Defense Service Medal and the Vietnam 
Service Medal.

Service medical records reflect no treatment or diagnosis of 
a psychiatric disorder upon his entrance into active duty.  
In April 1971, he underwent in-service psychiatric evaluation 
in connection with administrative proceedings, which were 
apparently conducted due to disciplinary infractions.  The 
report of the psychiatric evaluation shows diagnosis of a 
passive-aggressive personality disorder; passive aggressive 
type; intermittent and moderate; manifested by frequent 
infractions of rules, disregard for authority, and 
difficulties with officers and non-commissioned officers. 

In August 1992, the veteran filed a claim of service 
connection for depression and heroin addiction.  He alleged 
losses of concentration, memory, and cognitive ability.  In 
December 1992, the RO informed the veteran that his claim was 
disallowed, as he did not respond to the RO's request to 
submit evidence in support of his claim.

Records from a private psychologist, J. Oyler, Ph.D., reflect 
psychological evaluations of the veteran between July and 
August 1993.  Dr. Oyler's reports reflect the earliest 
diagnosis of PTSD of record.  The veteran reported symptoms 
of constant fear, panic, nervousness, and worry.  He alleged 
that his PTSD symptoms had been present since his service in 
Vietnam as a "combat engineer."  The veteran expressed that 
he was involved in the "butchering and killing of people" 
while in Vietnam, and that he witnessed the "mutilation of 
women and children."  The veteran "talked of seeing his 
best friend shot in the head while on a mission in Vietnam."  
The psychologist gave an Axis I diagnosis of alcohol 
dependency; polysubstance abuse, in partial remission; major 
depression, recurrent; and PTSD.  Axis IV diagnosis 
(psychosocial and environmental problems) was catastrophic; 
homelessness and war horror.

The record reflects that the veteran was admitted to Mercy 
Medical Center from January 21, 1994, to February 18, 1994, 
for drug abuse treatment.  He admitted that he began drinking 
when he was 14 years old, but denied significant difficulties 
with alcohol until after his service in Vietnam.  He stated 
that he became addicted to heroin while in Vietnam and 
admitted to extensive alcohol consumption.  Diagnoses at 
discharge included, in pertinent part, alcohol dependence and 
withdrawal; polydrug abuse; PTSD; major depression; and a 
personality disorder, not otherwise specified, with 
narcissistic and antisocial features.

In June 1997, the veteran filed a claim of service connection 
for PTSD, depression, hepatitis C, and diabetes.  The RO 
requested that the veteran submit a detailed description of 
the specific traumatic events he allegedly suffered, 
including dates, places, unit assignments, and the names of 
any friends whose death he witnessed.  He was also asked to 
provide information regarding any in-service or post-service 
medical treatment he received for PTSD.

The RO obtained service personnel records from the National 
Personnel Records Center (NPRC) which confirmed that the 
veteran was assigned to Company A, 577th Engineer Battalion 
(Construction) and that he served in an "Unnamed Campaign."

The RO obtained additional evidence in October 1997, 
including a letter from a private psychiatrist, C. Novak, 
M.D.  Dr. Novak stated that his evaluation of the veteran in 
June 1996 demonstrated evidence of symptoms consistent with 
chronic PTSD and major depression.  Dr. Novak reported that 
the veteran had been suffering from PTSD and depression on 
and off since his service in Vietnam.  The psychiatrist 
opined that "based on [the veteran's] past history and on 
the records that I have able to review thus far, as well as 
my mental status study, . . . he does still meet disability 
criteria secondary to his symptoms of major depression and 
chronic [PTSD]."

The RO received VA Medical Center progress notes reflecting 
that the veteran presented for outpatient treatment at a PTSD 
clinic between July 1996 and March 1998.  A July 1997 
progress report notes that the veteran's PTSD was active.  It 
was also noted that "[s]ince the veteran stopped substance 
abuse - his PTSD symptoms have increased."  In May 1997, the 
VA psychiatric clinical nurse who had been conducting the 
PTSD clinic submitted a letter in which she stated "He has 
lived with PTSD symptoms for years."  

The veteran underwent VA assessment for PTSD in April 1998.  
It was noted that the veteran recounted the following 
stressor events which occurred in Vietnam and continued to be 
particularly troubling:  (1) he was subjected to an enemy 
mortar/artillery rocket attack shortly after arriving in 
Vietnam in January 1971 during which he witnessed a 
Vietnamese woman and her child receive injuries (the baby was 
killed and the woman was seriously wounded); (2) he was 
involved in a firefight with enemy during which he shot an M-
60 machine gun; (3) being subjected to frequent mortar and 
rocket attacks at Da Lat; and (4) experiencing constant fear 
of being shot by enemy snipers or killed by booby traps while 
engaged in his work as an engineer.  Based on the interview 
with the veteran and psychometric test data, the VA 
psychologist opined that the veteran met the diagnostic 
criteria for combat-related PTSD, and the clinical data 
suggested moderate PTSD.

By a July 1998 decision, the RO denied service connection for 
PTSD.  The RO found that the veteran had not received any 
awards, citations, or decorations indicating that he 
participated in combat and that service connection for PTSD 
was not warranted based on the lack of any confirmed in-
service stressor.


Analysis.  Based on the facts of this case, the Board holds 
that the veteran has satisfied his initial burden of 
submitting a well-grounded PTSD claim because he has 
submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability.  
See Caluza, and King, both supra.  Specifically, the record 
contains recent diagnoses of PTSD by VA and private 
physicians.  In addition, the record contains the veteran's 
statements regarding his exposure to significant stressors 
during his service.  Finally, the record contains medical 
records which relate the veteran's PTSD symptoms to his 
experiences in service.  This medical evidence of a 
generalized connection between the veteran's PTSD and his 
military experiences is sufficient to provide the requisite 
medical evidence of a nexus between service and a current 
disease that is necessary under Caluza to well ground a PTSD 
claim.

Inasmuch as the Board has held that the claim is well 
grounded, the Board must next ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  As 
will be discussed below, the Board finds that additional 
development is required prior to a decision on the merits of 
the veteran's claim.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The veteran has reported that he experienced several 
stressful events during his service in Vietnam from January 
1971 to May 1971.  In written statements, and in his self-
reported history to physicians, the veteran has alleged the 
following in-service stressors:  

1) He was involved in the "butchering and killing of 
people" and witnessed the "mutilation of women and 
children."

2) He underwent mortar and rocket attacks at Cam Ranh 
Bay shortly after arriving in Vietnam in January 1971 
during which he witnessed a Vietnamese woman and her 
child receive injuries; 

3) He witnessed seeing his "best friend" shot in the 
head while on a mission; 

4) His convoy came under sniper fire while traveling 
between Cam Ranh Bay and Da Lat; 

5) He came under sniper fire frequently while building 
roads, clearing the jungle, and transporting equipment; 

6) He engaged enemy soldiers upon leaving a village, 
during which he believes that he shot enemy soldiers 
with machine-gun fire; 

7) He feared being killed or wounded by the presence of 
landmines and booby-traps; and 

8) He was subjected to regular mortar and rocket attacks 
at Da Lat.

Significantly, there is no supporting evidence of record, in 
the form of morning reports or "buddy" statements, that has 
been presented to corroborate those events.  The record, 
however, does not indicate that the veteran was ever 
requested to provide the RO with statements from fellow 
servicemen who might provide corroborating evidence to 
support the alleged stressors.  Further, the record reflects 
that only one attempt, to the NPRC, was made to verify the 
alleged stressors through service department verification.  

In a statement dated in January 2000, the veteran's 
representative argues that the veteran has provided 
sufficient details concerning his claimed stressors to permit 
meaningful research to obtain corroborating evidence to 
support the alleged stressors.  In order to obtain a 
definitive answer as to whether or not the veteran has 
provided sufficient details to permit meaningful research, 
the Board finds that an additional attempt to verify said 
stressors is warranted on the facts of this case.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be given the 
opportunity to submit additional lay 
and/or medical evidence in support of his 
claim.  The veteran should be 
specifically asked to provide additional 
details about the death of his best 
friend whose death he allegedly witnessed 
in service, to include his friend's name.  
The veteran should also be asked to 
provide supporting evidence of his 
claimed stressors, to include "buddy" 
statements.

3.  The RO should provide the above-cited 
list of claimed stressors, together with 
a copy of the veteran's DD Form 214, 
pertinent personnel records, and copies 
of the veteran's letters describing his 
Vietnam service, to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR).  The USASCRUR should 
be asked to provide any information that 
might corroborate the veteran's alleged 
stressors.  The USASCRUR should also be 
requested to provide the operational 
history or any other similar historical 
documents regarding Company A, 577th 
Engineer Battalion which coincides with 
the veteran's period of service in 
Vietnam.

4.  Following the receipt of a response 
from the USASCRUR, the RO should 
determine whether any additional evidence 
received shows that the veteran "engaged 
in combat with the enemy" or provides 
supporting evidence for any of the 
claimed stressor.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder, to include PTSD.  
If the benefit sought on appeal is not 
granted, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative.  A 
reasonable period of time for a response 
thereto should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 



